DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 4, 7 and 14 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siemienec et al. (US 2017/0345905).

    PNG
    media_image1.png
    381
    466
    media_image1.png
    Greyscale

(Claim 1) Siemienec et al. teach a silicon carbide (paragraph 29) device, comprising:
a stripe-shaped trench gate structure (150) extending from a first surface (top) into a silicon carbide body (100), the gate structure having a gate length along a lateral first direction (left to right),
a bottom surface and a first gate sidewall (192, right of trench) of the gate structure being connected via a first bottom edge (bottom right corner) of the gate structure;
at least one source region (112, paragraph 62) of a first conductivity type (n-type) in contact with the first gate sidewall (192); and
a shielding region (140, paragraph 57, 66) of a second conductivity type (p- type) in contact with the first bottom edge of the gate structure across at least 20% (paragraph 41) of the gate length.
(Claim 2) Siemienec et al. teach wherein the shielding region (140, paragraph 66) is in contact with the first bottom edge across at least 30% of the gate length (paragraph 31).
(Claim 3) Siemienec et al. teach wherein the shielding region (140) comprises a top shielding portion (142) and a deep shielding portion (143), wherein the top shielding portion (142) is between the first surface (top) and the deep shielding portion (143), and wherein the top shielding portion (142) is in contact with the first bottom edge (right bottom corner of trench).
(Claim 4) Siemienec et al. teach wherein a first distance between the top shielding portion (142) and the first gate sidewall (192) is smaller (abuts) than a second 
(Claim 7) Siemienec et al. teach wherein the silicon carbide device comprises a first gate structure (center) and a neighboring second gate structure (right),
wherein the top shielding portion (142) and the source regions (112) of the first gate structure are arranged between the first gate sidewall (192) of the first gate structure and the second gate sidewall (191) of the second gate structure (right), and
wherein at the first surface (top), an area between the first gate sidewall (192) and the second gate sidewall (191) is filled with the top shielding portion (142) and the source regions (111, 112).
(Claim 14) Siemienec et al. teach wherein a source region (111/112) extends along the gate length of the second gate structure (fig. 3A).
(Claim 15) Siemienec et al. teach wherein the silicon carbide body (100) comprises a body region (120) of the second conductivity type (p-type) and a current spread region (132) of the first conductivity type (n-type), and
wherein the body region (120) separates the source region (110) and the current spread region (132).
(Claim 16) Siemienec et al. teach wherein the silicon carbide body (100) comprises a drift structure (131) between the gate structures (150) and a second surface (bottom) of the silicon carbide body (100), and
wherein the shielding region (140, p-type) and the drift structure (131, n-type) form a pn junction.

    PNG
    media_image2.png
    689
    455
    media_image2.png
    Greyscale

(Claim 17) Siemienec et al. teach a silicon carbide device, comprising:
a first stripe-shaped trench gate structure (150) extending from a first surface into a silicon carbide body, the first gate structure having a gate length along a lateral first 
a source region (110) of a first conductivity type (n) in contact with the first gate sidewall of the first gate structure;
a second stripe-shaped trench gate structure (350) extending from the first surface into the silicon carbide body, the second gate structure having a gate length along a lateral first direction (left to right),
wherein a bottom surface, a first gate sidewall (outer), and a second gate sidewall (inner) of the second gate structure are connected via a first bottom edge (outer/close) and a second bottom edge (inner/farther), respectively, of the gate structure; and
a shielding region (142) of a second conductivity type (p) in contact with the first bottom edge and the second bottom edge of the second gate structure across at least 20% of the gate length of the second gate structure (TC boundary = 50%, paragraph 41),
the shielding region (142) also adjoining the source region (110).
(Claim 18) Siemienec et al. teach wherein the shielding region (142) is in contact with the first bottom edge of the second gate structure across the gate length (fig. 8A).
(Claim 19) Siemienec et al. teach wherein the source region (110) extends along the gate length of the first gate structure (fig. 8A).
(Claim 20) Siemienec et al. teach wherein both the source region (110) and the shielding region (142) are electrically connected (310) to a source potential (S).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Siemienec et al. (US 2017/0345905).
(Claim 13) Siemienec et al. in the embodiment of fig. fig. 3, lack wherein the silicon carbide device comprises a first gate structure and a neighboring second gate structure, and wherein the shielding region is in contact with the first bottom edge of the first gate structure across the gate length.
However, Siemienec et al. in the embodiment of fig. 8 teach wherein the silicon carbide device (figs. 8) comprises a first gate structure (350) and a neighboring second gate structure (150), and
wherein the shielding region (142) is in contact with the first bottom edge (fig. 8B #142) of the first gate structure (350) across the gate length (figs. 8A) for the benefit of connecting the transistor cells in parallel (paragraph 78).
.
Allowable Subject Matter
Claims 5 – 6 and 8 – 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) filed on November 19, 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Prior art made of record and not relied upon, considered pertinent to applicant's disclosure are listed in PTO – 892 Form.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887.  The examiner can normally be reached on 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
January 15, 2022